Broyles, C. J.
1. The description of the stolen property was legally sufficient in an indictment for simple larceny in which the property was described as “ one red and black spotted sow hog of value $10, one white and black spotted sow hog of value $10, one red and black spotted male hog of value of $10, one dark red male hog of value $10, and two white and black spotted sow hogs of value of $10 each; all of the value of $60 and of the personal goods of 0, A. Allen.” *766The indictment was not subject to the demurrer interposed. Geiger v. State, 21 Ga. App. 75 (93 S. E. 1027), and citations; Adams v. State, ante, 765.
Decided November 9, 1920.
Indictment for larceny of bog; from Wilkinson superior court — Judge Park. July 19, 1920.
Sibley & Sibley, for plaintiff in error.
Doyle Campbell, solicitor-general, A. Y. Clement, contra.
2. The evidence was sufficient to authorize the jury to find that the offense was committed in the county of Wilkinson. See, in this connection, Cook v. State, 9 Ga. App. 208 (70 S. E. 1019), and citations.
3. None of the alleged errors of commission or of omission, in the charge of the court, when considered in the light of the entire charge and of the facts of the ease, requires a new trial.
4. The verdict was authorized by the evidence, and, having been approved by the trial judge, this court is without authority to set it aside.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.